     Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 1 of 14



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

Maarten Propper and Sami Ahmad,                §
Plaintiffs                                     §
                                               §
v.                                             §
                                               §
                                               §
StarStone Specialty Insurance Company          §          CIVIL ACTION NO. 4:19-CV-1752
f/k/a Torus Specialty Insurance Company,       §
Defendant                                      §
                                               §


               PLAINTIFFS MAARTEN PROPPER AND SAMI AHMAD’S
                   ORIGINAL COMPLAINT AND JURY DEMAND

       Plaintiffs Maarten Propper and Sami Ahmad file this Original Complaint and Jury

Demand complaining of StarStone Specialty Insurance Company f/k/a Torus Specialty Insurance

Company as a consequence of Defendant’s improper denial of insurance coverage to Plaintiffs in

connection with an Underlying Lawsuit pending in the in the 269th Judicial District Court of

Harris County, Texas styled Cause No. 2018-33381 styled Lowell Cage, Chapter 7 Trustee for

the Estate of Armada Water Assets, Inc., et. al., v. Maarten Propper and Sami Ahmad.

                                         I.     PARTIES

       1.     Plaintiff Maarten Propper is an individual residing in Fort Bend County, Texas.

       2.     Plaintiff Sami Ahmad is an individual residing in Harris County, Texas.

       3.     Defendant StarStone Specialty Insurance Company f/k/a Torus Specialty

Insurance Company is a surplus lines insurer incorporated in Delaware that engages in the

business of insurance in the State of Texas. The defendant can be served through its agent for

service of process, the commissioner of insurance: Chief Clerk Office, 333 Guadalupe, MC 113-

2A, P.O. Box 149104, Austin Texas 78714-9104. Service is not requested at this time as
      Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 2 of 14



Plaintiffs are requesting a waiver of service pursuant to Rule 4 of the Federal Rules of Civil

Procedure.

                                 II.     JURISDICTION AND VENUE

       4.      Jurisdiction of this action is based on 28 U.S.C. §1332(a), there being diversity of

citizenship between the parties, and an amount in controversy exceeding $75,000, exclusive of

interest and costs, as the Underlying Lawsuit seeks monetary relief in excess of $1,000,000.

       5.      Venue is proper in the Houston Division of the Southern District of Texas

pursuant to 28 U.S.C. §1391(b) as the Policy was issued to the named insured, Armada, in

Houston, Harris County, Texas.

                                  III.    FACTUAL BACKGROUND

       6.      Armada Water Assets, Inc. operated a network of multistate comprehensive

oilfield services companies providing treatment, transportation, disposal, and delivery of water

and similar products for use in the oilfield industry. Wes-Tex Vacuum Service, Inc. is a

subsidiary of Armada that assisted in transportation of water and similar products.

       7.      From 2013 through 2016, Plaintiff Maarten Propper served as Armada’s Chief

Executive Officer. From 2013 through 2016, Plaintiff Sami Ahmad served as Armada’s Chief

Financial Officer. In addition to serving as executive officers, Plaintiffs both served on Armada’s

Board of Directors from 2013 through 2016.

   A. Armada and Wes-Tex File Bankruptcy

       8.      Armada filed a Voluntary Petition for Chapter 11 Bankruptcy in the United States

Bankruptcy Court for the Southern District of Texas, Cause No. 16-60056, on May 23, 2016.

Wes-Tex also filed a Voluntary Petition for Chapter 11 Bankruptcy in the United States

Bankruptcy Court for the Southern District of Texas, Cause No. 16-60055, on May 23, 2016.



                                                2
         Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 3 of 14



Upon Armada’s motion, the Bankruptcy Court ordered these matters be jointly administered

under Armada’s bankruptcy case, Cause No. 16-60056.1

           9.      On October 17, 2016, the Official Committee of Unsecured Creditors for the

jointly administered case requested the execution of a Tolling Agreement to allow the

Committee additional time to investigate alleged wrongful acts committed by Wes-Tex and Wes-

Tex and Armada’s current and former directors, employees and managers that may have caused

Wes-Tex and Armada to sustain losses and incur liabilities. The Committee identified certain

alleged wrongful acts that may give rise to liability relating to errors, omissions, neglect, breach

of duties, self-dealing, conflicts of interest, and wasting of assets, etc. The allegations contained

in the Tolling Agreement regarding allegedly improper actions taken by Armada implicated

wrongdoing by Plaintiffs as officers and directors of Armada.

           10.     StarStone received notice of the Tolling Agreement and potential claims against

Plaintiffs the same day, which was submitted under Private Company Management Liability

Insurance Policy No. 43726D150ASP from Torus Specialty Insurance Company2 with a policy

period of July 22, 2015 to October 20, 2016 (the “Policy”). On November 30, 2016, StarStone

agreed to provide Armada, Plaintiffs, and others with a defense with respect to the Committee’s

request to execute the Tolling Agreement.

      B. Trustee for the Estate Files Suit

           11.     On May 17, 2018, Lowell Cage, the Chapter 7 Trustee for the Estate of Armada

filed suit against Plaintiffs in Cause No. 2018-33381 styled Lowell Cage, Chapter 7 Trustee for

the Estate of Armada Water Assets, Inc., et. al., v. Maarten Propper and Sami Ahmad; in the

269th Judicial District Court of Harris County, Texas (“Underlying Lawsuit”). On May 3, 2019,


1
    The Bankruptcy was converted to a Chapter 7 Bankruptcy on May 1, 2017.
2
    StarStone Specialty Insurance Company was formerly known as Torus Specialty Insurance Company.

                                                       3
      Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 4 of 14



the Underlying Plaintiffs filed an Amended Petition which alleges that in connection with a need

to achieve new acquisitions and raise new capital, Plaintiffs made numerous alleged

misrepresentations regarding Armada’s most significant technology that were false or

misleading, including that the technology was proprietary and exclusive to Armada and further,

that Plaintiffs misrepresented Armada had exclusive rights to sell certain water through its

subsidiary. See Ex. A, at ¶¶ 18, 22-27, 31. The Trustee claims Plaintiffs’ misrepresentations

injured Armada because it relied on the representations in deciding to file Chapter 11

Bankruptcy. Id. at ¶ 38.

       12.     The Petition states “[u]pon filing of the bankruptcy case, “all legal or equitable

interests” of Armada and its subsidiaries became property of their bankruptcy estates (the

“Estates”) pursuant to 11 U.S.C. § 541,” and that the causes of action belonging to the debtor.

See id. at ¶ 41. The Petition also states that “a cause of action for breach of fiduciary duty owed

to the corporation that is property of the corporation at commencement of the bankruptcy case

becomes property of the debtor’s estate” and “[b]ecause breach of fiduciary duty claims are

property of the estate, any aiding and abetting claim is also property of the estate.” Id. at ¶ 42.

       13.     Pursuant to the foregoing, the Trustee asserts causes of action for breach of

fiduciary duty, aiding and abetting, and civil conspiracy against Plaintiffs “solely on behalf of the

Estates.” Id. at ¶ 43. Specifically, although the claims are denied, Armada allegedly relied on

Plaintiffs’ alleged representations in making business decisions and filing bankruptcy and

allegedly sustained damages and loss as a result.

   C. The Policy

       14.     Armada purchased Private Company Management Liability Insurance Policy No.




                                                  4
      Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 5 of 14



43726D150ASP from Torus Specialty Insurance Company3 with a policy period of July 22, 2015

to October 20, 20164 (the “Policy”). The Policy is made up of multiple coverage parts, however,

the most relevant coverage part at issue in this matter is Management Liability- Part 1 Directors

& Officers Coverage (“D&O”), which contains the following Coverage Grant and the following

pertinent definitions:




***




***




3
 StarStone Specialty Insurance Company was formerly known as Torus Specialty Insurance Company.
4
 General Change Endorsement effective July 22, 2016 extends the policy period from July 22, 2015 to October 20,
2016.

                                                      5
      Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 6 of 14



       15.    Additionally, the following definitions apply to all Coverage Parts of the Policy.




***




***



***




***



       16.    Pursuant to these common Policy definitions, Armada and Wes-Tex are Insureds

as Armada is the Named Insured and Wes-Tex is a subsidiary of Armada and additionally,

Plaintiffs are Insureds because Plaintiffs both served as directors and officers of Armada.

Defendant has conceded that Plaintiffs qualify as Insureds under the Policy and also that the

Underlying Lawsuit meets the Inuring Grant under the Policy.

       17.    In addition to coverage under the Insuring Grant, the Policy creates coverage

pursuant to an exception to the Insured v. Insured exclusion, which expressly and unambiguously

carves out coverage for a lawsuit brought by a Trustee in connection with a bankruptcy

proceeding (the exact context of the Underlying Lawsuit):

                                               6
      Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 7 of 14




***




***




       18.     In support of its denial of coverage, both defense and indemnity, StarStone

improperly relies on Endorsement No. 4 to the Policy, the Creditor & Debt Holder Exclusion,

which states as follows:




       StarStone’s reliance on the Creditor and Debt Holder exclusion is improper as the

exclusion does not apply to the Underlying Lawsuit. Further, StarStone’s unreasonable

interpretation of the exclusion is in conflict with the exception to the Insured v. Insured



                                             7
      Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 8 of 14



exclusion, which expressly creates coverage in this precise scenario – a lawsuit filed by a

bankruptcy Trustee against former officers and directors of the Company. See Ex. A.

   D. StarStone Improperly Denies Coverage

          19.   Plaintiffs tendered the Underlying Lawsuit to StarStone on September 13, 2018

and requested defense and indemnity under all coverage parts of the Policy, including the D&O

Coverage Form. StarStone acknowledged receipt of the claim the following day but did not

accept its duty to defend and indemnify Plaintiffs in the Underlying Lawsuit. On November 6,

2018, Plaintiffs followed-up with their request for StarStone to defend and indemnify Plaintiffs

in the Underlying Lawsuit. The following day, on November 7, 2018, StarStone sent

correspondence confirming Plaintiffs are Insured Persons under the Policy and that the Trustee

action fits within the coverage grant of the Policy as it arises from the same Wrongful Acts as

those alleged in the Tolling Request and therefore, constitutes a Claim for a Wrongful Act first

made and reported during the Policy Period. However, StarStone denied coverage for the

Underlying Lawsuit based upon the Creditor & Debt Holder Exclusion.

          20.   Plaintiffs sent a demand letter on January 4, 2019 contending that StarStone

improperly denied coverage because the Creditor & Debt Holder exclusion does not apply to

preclude coverage for the Underlying Lawsuit and demanding StarStone accept its contractual

obligations to defend and indemnity Plaintiffs. StarStone maintained its denial of coverage in a

letter dated January 29, 2019, which necessitated the filing of this action as a result of

StarStone’s policy breaches as well as to seek declarations regarding the parties’ rights under the

Policy.




                                                8
     Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 9 of 14



                                        IV.     CAUSES OF ACTION

   A. DECLARATORY JUDGMENT

       21.        Plaintiffs incorporate the above paragraphs as though fully set forth herein.

       22.        Plaintiffs seek Declaratory Relief from this Court pursuant to 28 USC §2201 and

FRCP 57. A dispute has arisen as to whether coverage is afforded under the Policy for the

Underlying Lawsuit, specifically, as to whether StarStone must defend and indemnify Plaintiffs

in the Underlying Lawsuit. StarStone wrongfully contends the Creditor & Debt Holder Exclusion

precludes coverage. Pursuant to the plain and unambiguous terms of the Policy and applicable

facts, however, coverage exists under the Policy and the Creditor & Debt Holder Exclusion does

not apply. Therefore, Plaintiffs request a declaration that StarStone must defend and indemnify

them in the Underlying Lawsuit.

             i.      The Creditor and Debt Holder Exclusion Does Not Apply

       23.        StarStone improperly denied coverage pursuant to the Creditor & Debt Holder

Exclusion based on the flawed argument that the Underlying Lawsuit was brought by or on

behalf of a creditor or debt holder of Armada. StarStone’s reliance is misplaced and inconsistent

with the plain allegations in the Underlying Lawsuit because the Underlying Lawsuit was not

brought by or on behalf of any creditor or debt holder of Armada.

       24.        The Trustee asserts causes of action against Plaintiffs on behalf of Armada, not on

behalf of Armada’s creditors. The Underlying Petition expressly states that the Trustee asserts

the claims in the Underlying Lawsuit “solely on behalf of the Estates.” See Exhibit A at ¶ 43. As

set forth in the First Amended Petition, Armada could have raised the claims asserted in the

Underlying Lawsuit at the commencement of bankruptcy and thus, under established bankruptcy

law, Armada’s estate is the owner of the claims.



                                                    9
     Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 10 of 14



       25.         The origin of damages in the Underlying Lawsuit does not stem from the

Trustee’s role as a creditor of Armada. Therefore, under Texas law, the causes of action asserted

by the Trustee do not belong to the creditors but instead belong to the Armada estate and thus,

are asserted by the Trustee on behalf of the estate of Armada. See In re Seven Seas Petroleum,

Inc., 522 F.3d 575, 585 (5th Cir. 2008); Schertz-Cibolo-Universal City, Indep. Sch. Dist. (Jn re

Educators Grp. Health Trust), 25 F.3d 1281, 1284 (5th Cir. 1994).

       26.         In the alternative and without waiving the foregoing, even if the Underlying

Lawsuit was brought by or on behalf of Armada’s creditors or debt holders, which is contrary to

established bankruptcy law and the allegations in the Underlying Lawsuit, indisputably the

Underlying Lawsuit is also bought on behalf of the estate of Armada. Accordingly, the Creditor

& Debt Holder Exclusion would not exclude coverage for all claims as claims asserted by or on

behalf of Armada are not excluded and therefore, StarStone has a duty to defend and indemnify

Plaintiffs in the Underlying Lawsuit. Northfield Ins. Co. v. Loving Home Care, Inc., 363 F.3d

523, 528 (5th Cir. 2004).

       27.         Further in the alternative and without waiving the foregoing, StarStone has not

offered a reasonable interpretation of the Policy. However, even if a Court were to find

Starstone’s interpretation reasonable, which Plaintiffs vehemently dispute, at a minimum, the

Policy is ambiguous and must be construed in favor of Plaintiffs as the Insureds under the Policy.

See RSUI Indem. Co. v. The Lynd Co., 466 S.W.3d 113, 118-19 (Tex. 2015). Thus, any

ambiguity as to the Creditor & Debt Holder Exclusion must be construed in favor of Plaintiffs as

a matter of law and StarStone must defend and indemnify its Insureds in the Underlying Lawsuit.

             ii.      The Exception to the Insured v. Insured Exclusion Provides Coverage

       28.         StarStone’s incorrect coverage denial is belied by the coverage provided under the



                                                   10
     Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 11 of 14



exception to the Insured v. Insured exclusion which expressly provides coverage for claims

“brought by or on behalf of the Company in any bankruptcy proceeding, by any receiver,

trustee…appointed to take control of, supervise or liquidate the Company.” This is

precisely the scenario that exists here as the claims in the Underlying Lawsuit are brought by the

Trustee as contemplated under the Policy. The Policy cannot reasonably be construed to exclude

coverage for a trustee claim that is expressly covered by the Policy. The plain and unambiguous

terms of the Policy expressly create coverage for the Underlying Lawsuit, a Claim brought by

Armada’s trustee appointed by the Bankruptcy Court.

             iii.      Illusory Coverage

       29.          Alternatively and without waiving the foregoing, the Policy provides illusory

coverage in the event StarStone’s improper interpretation is accepted by the Court. The

exception to the Insured v. Insured Exclusion provides coverage for an action brought by

Armada’s trustee in connection with a bankruptcy proceeding. However, according to StarStone,

any claim brought by Armada’s trustee would be excluded under the Creditor & Debt Holder

Exclusion based on the misguided argument that Armada’s trustee is bringing claims by or on

behalf of Armada’s creditors or debt holders. Essentially, Defendant improperly gives with one

hand and takes away with the other. Accordingly, coverage would never exist for an action

brought by Armada’s trustee under StarStone’s interpretation, which renders coverage illusory

and therefore, under Texas law, the Court must adopt Plaintiffs’ reasonable interpretation.

       30.          Plaintiffs suffered damages as a result of the Policy’s illusory coverage including

but not limited to unreimbursed defense costs incurred to date, interest, attorneys’ fees and costs

incurred in pursuing insurance coverage, future defense costs, and indemnity, if any.

       31.          Plaintiffs request a declaration that StarStone owes a duty to defend and



                                                    11
     Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 12 of 14



indemnify Plaintiffs in the Underlying Lawsuit.

   B. BREACH OF CONTRACT

       32.     Plaintiffs incorporate the above paragraphs as though fully set forth herein.

       33.     StarStone has a contractual obligation under the Policy to defend and indemnify

Plaintiffs in the Underlying Lawsuit. StarStone concedes Plaintiffs qualify as Insured Persons

and that the Underlying Lawsuit fits within the coverage grant of the Policy. Yet, StarStone

improperly denied coverage under the Creditor & Debt Holder exclusion.

       34.     Coverage is afforded under the Policy because the Creditor & Debt Holder

exclusion does not apply to the Underlying Lawsuit because the Trustee brought the Underlying

Lawsuit solely on behalf of the Armada estate and not on behalf of any creditor or debt holder of

Armada. Further, the exception to the Insured v. Insured exclusion expressly provides coverage

for the Underlying Lawsuit as a lawsuit brought by or on behalf of Armada’s trustee in a

bankruptcy proceeding.

       35.     StarStone’s refusal to defend and indemnify Plaintiffs in the Underlying Lawsuit

pursuant to the terms of the Policy constitutes a breach of contract with Plaintiffs.

       36.     As a result of that breach, Plaintiffs suffered damages, including unreimbursed

defense costs in the past and future, pre and post judgment interest, attorneys’ fees, court costs

and future indemnity payments, if any.

                                         V. ATTORNEYS’ FEES

       37.     Pursuant to Tex. Civ. Prac. & Rem. Code § 38.001, Plaintiffs are entitled to all

attorneys’ fees and expenses incurred through trial and any subsequent appeals in this matter.

Plaintiffs have retained the undersigned law firm to prosecute these claims as a result of

StarStone’s breach of the Policy and have agreed to pay reasonable and necessary attorneys’ fees



                                                 12
     Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 13 of 14



and costs in connection with this retention. Plaintiffs seek recovery of these fees and costs which

would not be owed but for Defendant’s conduct.

                                  VI.    CONDITIONS PRECEDENT

       38.     All conditions precedent have been performed or have occurred.

                                        VII.   JURY DEMAND

       39.     Plaintiffs demand a jury trial and tender the appropriate fee with this petition.

                                        VIII. CONCLUSION

       FOR THESE REASONS, Plaintiffs Maarten Propper and Sami Ahmad request that

Defendant StarStone Specialty Insurance Company f/k/a Torus Specialty Insurance Company be

cited to appear and answer, and that upon final trial, Plaintiffs have the following:

       A.      A declaration that StarStone has a duty to defend and indemnify Plaintiffs under
               the Policy for the Underlying Lawsuit;

       B.      Actual damages;

       C.      Attorneys’ fees;

       D.      Costs of suit; and

       E.      Such other and further relief to which Plaintiffs may be justly entitled.




                                                 13
    Case 4:19-cv-01752 Document 1 Filed on 05/13/19 in TXSD Page 14 of 14



                                    Respectfully submitted,

                                    CHAMBERLAIN, HRDLICKA, WHITE,
                                    WILLIAMS & AUGHTRY

                                    By:    /s/ Justin E. VandenBout
                                           Justin E. VandenBout
                                           Attorney-in-Charge
                                           State Bar No. 24060765
                                           Federal ID No. 912644
                                           justin.vandenbout@chamberlainlaw.com
                                           1200 Smith Street, Suite 1400
                                           Houston, Texas 77002
                                           Phone: (713) 658-1818
                                           Fax: (713) 658-2553

                                           ATTORNEY FOR PLAINTIFFS


OF COUNSEL

C. Larry Carbo, III
State Bar No. 24031916
Federal ID No. 31117
Michelle L. Sloan
State Bar No. 24093037
Federal ID No. 2581020
CHAMBERLAIN, HRDLICKA, WHITE,
WILLIAMS & AUGHTRY
larry.carbo@chamberlainlaw.com
michelle.sloan@chamberlainlaw.com
1200 Smith Street, Suite 1400
Houston, Texas 77002
Phone: (713) 658-1818
Fax: (713) 658-2553




                                      14
